Citation Nr: 0732389	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  05-17 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for cancer of the 
pancreas and liver tumors, to include as due to exposure to 
Agent Orange.

2.  Entitlement to service connection for a skin disability, 
to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in August 2004, the RO denied service 
connection for cancer of the pancreas and liver tumors, to 
include as due to Agent Orange.  An August 2005 rating 
decision granted service connection for bilateral hearing 
loss and assigned a noncompensable evaluation.  In addition, 
the RO denied service connection for a skin disability, to 
include as due to Agent Orange, and for PTSD.  

During the hearing before the undersigned, the veteran raised 
a claim for service connection for a psychiatric disability 
other than PTSD.  Since this matter was not developed or 
certified for appeal, it is referred to the RO for 
appropriate action.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings of pancreatic cancer and liver tumors.

2.  Pancreatic cancer and liver tumors were initially 
demonstrated many years after service, and there is no 
clinical evidence that they are related to service or 
exposure to Agent Orange therein.

3.  A skin disability was not present during service or for 
many years thereafter.

4.  A skin condition was initially demonstrated many years 
after service, and there is no clinical evidence that it is 
related to service or exposure to Agent Orange therein.

5.  The veteran has Level I hearing in his right ear, and 
Level II hearing in his left ear.


CONCLUSIONS OF LAW

1.  Pancreatic cancer and liver tumors, to include as due to 
Agent Orange exposure, were not incurred in or aggravated by 
active service; nor may they be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 1116(a), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A skin disability, to include as due to Agent Orange 
exposure, were not incurred in or aggravated by active 
service; nor may a skin disability be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 
1116(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  An initial compensable evaluation for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In letters dated in July 2004 and March and September 2005, 
the veteran was notified of the types of evidence needed to 
substantiate his claims, to include the need to submit 
evidence showing current disability.  The veteran was also 
advised as to what information and evidence that must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that concerns his claims.  
A March 2006 letter advised the veteran of the evidence 
needed to establish a disability rating and effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's testimony at a hearing before the undersigned, 
service medical records, private medical statements and 
records, and VA examination reports, including an opinion 
from a VA physician.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, and submitted private 
medical evidence to support his claims.  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and carcinoma becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. 
§ 3.307(d) are also satisfied.

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

A.  Cancer of the pancreas and liver tumors

The evidence supporting the veteran's claim includes his 
statements and some medical evidence.  In an August 2004 
statement, R. N. Rana, M.D., asserted that the veteran was 
under his care and that he had been diagnosed with a 
neuroendocrine tumor of the pancreas.  He maintained that 
this type of tumor can remain dormant for years.  The 
physician also noted that the veteran was undergoing 
chemotherapy for recurrent disease of the liver.

K. E. Stuart, M.D. related in a May 2004 letter that he was 
treating the veteran for metastatic cancer of the pancreas, 
and he asserted that the diagnosis could be related to 
exposure to Agent Orange.  He reached a similar conclusion in 
May 2005.

In August 2004, G. Trey, M.D., noted that the veteran had a 
past medical history of islet cell tumor of the pancreas and 
an endocrine tumor, which was initially diagnosed in 1993.  
He commented that the type of tumor the veteran had was 
unusual, but that all tumors can be related to toxic 
exposure.  Dr. Trey alleged that the reason this specific 
tumor and not been found to be related to Agent Orange was 
because it was so rare.  He added that with the veteran's 
specific exposure to Agent Orange and the fact that he had 
this tumor, since Agent Orange has been known to be a 
carcinogen, there was a good chance that the two were 
connected.  

Dr. Trey noted in May 2005 that a review of Agent Orange and 
cancer in a medical journal in 2003 revealed that the 
specific cancer the veteran had (islet cell tumor of the 
pancreas) was not mentioned as being connected to Agent 
Orange, but that he did not feel this excluded the 
possibility that the veteran's exposure to Agent Orange and 
this tumor were connected.  He cited the fact that Agent 
Orange has been shown to be carcinogenic and that it was an 
unusual tumor and might not have been detected on studies.

J.E.F. reported, in a July 2004 statement, that he had served 
with the veteran in Vietnam and that the veteran experienced 
stomach problems after being exposed to Agent Orange.

In August 2007, another private physician noted that he had 
been treating the veteran, whose diagnoses were metastatic 
neuroendocrine tumor of the pancreas, occlusion of the 
mesenteric blood vessels, splenomegaly and progressive 
chronic pain.  

The evidence against the veteran's claim includes the service 
medical records and an opinion from a VA physician.  The 
service medical records are negative for complaints or 
findings of carcinoma.  No pertinent abnormalities were noted 
on the separation examination in September 1968.

As noted above, the Board sought an opinion from a VA 
physician concerning the etiology of the veteran's carcinoma.  
In the opinion dated August 2007, the physician indicated 
that he had reviewed the veteran's medical records, as well 
as a review of Agent Orange, including the most recent study 
from the National Academy of Sciences on Veterans and Agent 
Orange, Update 2006.  He also conducted a literature search 
that focused on the association between the veteran's in-
service exposure to Agent Orange and his pancreatic 
neuroendocrine tumor.  He noted that the veteran had been 
diagnosed in June 1993 with a pancreatic neuroendocrine 
tumor, and at that time was found to have metastatic disease 
to the liver.  The VA physician acknowledged that the 
veteran's physicians had commented that it was possible that 
Agent Orange could be the cause of his tumor.  He conceded 
that it might be possible, but that it was not very likely 
that Agent Orange was the cause of the tumor.  He observed 
that neuroendocrine tumors are a fairly rare form of 
pancreatic neoplasm, accounting for less than five percent of 
all cases of pancreatic cancer.  He suspected, although the 
medical documentation did not confirm it, that the veteran 
had a non-functional pancreatic tumor, as opposed to a tumor 
associated with a clinical syndrome of excess autonomous 
hormone production simply based on the fact that there was no 
record of him having symptoms to suggest a hormone-related 
syndrome.  

The VA physician added that the only known risk factors for 
neuroendocrine tumors including a family history, age and 
being male.  He indicated that the veteran had no family 
history of such a tumor.  He pointed out that while 
pancreatic neuroendocrine tumors are quite rare, this would 
not in and of itself preclude it from being detected in 
clinical studies as a tumor that is caused by Agent Orange.  
Rather, he asserted that because it is so rare, any small 
increase in the number of neuroendocrine tumors related to 
Agent Orange would be more easily detected relative to a more 
common cancer.  The physician noted that there was no 
literature to date suggesting an association between Agent 
Orange and neuroendocrine tumors.  He referred to the most 
recent report of Veterans and Agent Orange from the National 
Academy of Sciences which was unable to find any clear 
association with Agent Orange and pancreatic tumors.  He 
stated that there have been numerous studies that looked at 
the estimated relative risk of pancreatic tumors in 
individuals exposed to herbicides and that the overwhelming 
preponderance of the studies found no statistical association 
between individuals exposed to herbicides and controls with 
regard to pancreatic cancer of any form.  He concluded, 
accordingly, that while it might be possible that Agent 
Orange could cause the veteran's neuroendocrine tumor, the 
medical data, public health data and epidemiologic data did 
not allow a scientific conclusion that Agent Orange was at 
least as likely as not to have caused this cancer.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
disability was the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran did not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude the appellant from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that the veteran's exposure 
to Agent Orange during service caused his pancreatic 
neuroendocrine tumor.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(d).  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement."  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualification and 
analytical finding, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (180) 
(1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  

In this case, the opinions of the veteran's private 
physicians were not predicated on a review of the claims 
folder and provided no rationale to support the conclusion 
that the veteran's neuroendocrine tumor is related to his 
exposure to Agent Orange.  In contrast, the Board observes 
that the opinion of the VA physician was based on a review of 
the clinical record.  Further, he conducted a search of 
relevant literature, took into account the opinions expressed 
by the veteran's private physicians, and provided a rationale 
for his conclusions.  The Board, therefore, attaches greater 
weight to the opinion of the VA physician.

The veteran has also submitted copies of Board decisions of 
other claimants granting service connection for pancreatic 
cancer.  Such determinations are not relevant to the 
veteran's claim, as each Board decision is predicated on the 
specific facts involved in each case.  

In sum, the Board observes that pancreatic cancer is not one 
of the diseases subject to a regulatory presumption, and the 
competent medical evidence of record fails to establish that 
it is otherwise related to service.

The Board finds that the opinion of the VA physician is of 
greater probative value than the conclusions of the private 
physicians and his unsupported statements regarding the 
etiology of his pancreatic cancer. Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In light of the NAS 
determination, and the conclusion of the VA physician, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for cancer of the 
pancreas and liver tumors, to include as due to exposure to 
Agent Orange.

B.  Skin disability 

The evidence supporting the veteran's claim includes his 
statements and some medical evidence.  In this regard, the 
Board acknowledges that VA medical records disclose that he 
was seen for psoriasis in 1985.  

The Board notes that a private physician noted in a statement 
received in April 2006 that the veteran complained of long-
standing itching and rash on his forearms and elbows.  He 
indicated that the veteran felt that his symptoms dated back 
to his exposure to Agent Orange in Vietnam.  Following an 
examination, the physician concluded that the veteran had a 
psoriasiform dermatitis that dated to his years in Vietnam 
and Agent Orange exposure.  He added that the veteran was 
convinced that the rash related to this exposure.

The evidence against the veteran's claim includes the service 
and post-service medical records.  The service medical 
records are negative for complaints or findings concerning a 
skin disability.  A clinical evaluation of the skin on the 
separation examination in September 1968 was normal.  
Although the veteran reported having itchy skin when examined 
by the VA in January 1969, the skin was clear on examination 
and no rash was noted.  A skin disorder was not diagnosed.  
As noted above, the initial indication of a skin problem was 
in 1985, more than 16 years following the veteran's 
separation from service.  

The Board acknowledges that the private physician appeared to 
relate the veteran's skin disease to service and his exposure 
to Agent Orange.  It must be observed, however, that his 
statement that the veteran's dermatitis dated to service is 
simply not supported by the clinical record.  As noted above, 
the veteran was first treated for a rash many years after 
service, and did not allege at that time that it had been 
present since service.  The Board also notes that the 
examiner subsequently pointed out that it was the veteran who 
maintained that his skin condition was related to Agent 
Orange.  It is significant to observe, moreover, that the 
statement was clearly predicated on the history furnished by 
the veteran, and that history is simply not supported by the 
record.  Contrary to the assumption by the physician, there 
is simply no objective evidence showing treatment for a skin 
disability for many years after service.  As the Board is not 
bound to accept medical conclusions which are based on a 
history supplied by the veteran, where the history is 
unsupported by the medical evidence, the Board does not have 
to accept that portion of the diagnoses.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. 102-4, No. 105 Stat. 11, the Secretary of the VA entered 
into an agreement with the National Academy of Sciences (NAS) 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with 
such exposure.  The NAS was to determine, to the extent 
possible, whether there was a statistical association between 
the suspect disease and herbicide exposure, taking into 
account the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; the increased risk of disease among individuals 
exposed to herbicides during service in the Republic of 
Vietnam during the Vietnam era; and whether there is a 
plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.  The NAS was required to submit reports of its 
activities every two years for a ten-year period.  None of 
the published reports have indicated a link between Agent 
Orange exposure and skin conditions other than chloracne or 
acneform disorder, or porphyria cutanea tarda.  Thus, the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  72 Fed. 
Reg.32,395 (June 12, 2007).

The Board finds that the NAS findings are of greater 
probative value than the veteran's unsupported statements 
regarding the etiology of his psoriasiform dermatitis.  Since 
the veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In light of 
the NAS determination, and the fact that the veteran has 
furnished no competent medical evidence linking his skin 
disability to service or to his exposure to Agent Orange, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection.

        II.  Increased rating-hearing loss

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for bilateral hearing 
loss, the Board must evaluate the relevant evidence since the 
effective date of the award; the Board may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The evidence supporting the veteran's claim for a compensable 
evaluation for bilateral hearing loss includes some medical 
findings and his allegations regarding its severity.  In this 
regard, the Board acknowledges that a VA audiometric test 
conducted in July 2005 reveals that the veteran has a mild to 
moderate bilateral sensorineural hearing loss.  

The evidence against the veteran's claim consists of the 
results of VA audiometric examinations conducted in July 
2005.  Under the criteria set forth in the Rating Schedule, 
the test results on this examination establish that the 
veteran has Level I hearing in the right ear, and Level II 
hearing in the left ear.  These findings correspond to a 
noncompensable percent evaluation.  38 C.F.R. § 4.85, Table 
VII, Diagnostic Code 6100.

Although the veteran asserts that his hearing acuity should 
be compensable, his statements clearly have less probative 
value than the objective findings demonstrated on audiometric 
testing and only the audiometric testing may be 
used in applying the rating code for hearing loss 
evaluations.  In addition, the Board points out that the 
hearing tests are to be conducted without the use of hearing 
aids.  See 38 C.F.R. § 4.85(a).  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for a compensable evaluation for bilateral hearing 
loss.


ORDER

Service connection for pancreatic cancer and liver tumors, to 
include as due to exposure to Agent Orange, is denied.  

Service connection for a skin disability, to include as due 
to exposure to Agent Orange, is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

The veteran also asserts that service connection is warranted 
for PTSD.  Following a VA psychiatric examination in June 
2005, it was concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD.  June and July 2006 social 
work interviews by Dr. R. F., Ph.D., however, diagnosed PTSD.

In this regard, the Board notes that the veteran has 
described various incidents that he alleges to be stressors.  
He reported in May 2005 that he had been exposed to rocket 
and mortar attacks.  During the June 2005 VA psychiatric 
examination, the veteran claimed that he had experienced 
problems with his drill sergeant while stationed at Ft. Dix.  
He asserted that he felt that he was discriminated against, 
and belittled, and that they were always after him.  In 
addition, at the hearing before the undersigned in February 
2007, the veteran referred to an incident in which a guard 
tower fell.  He claimed that this occurred around June or 
July 1966.  The veteran submitted email correspondence from 
J.F., who related that they had witnessed an accident in 
which a guard tower collapsed.  J.F. stated that several 
people were killed and many injured.  It was indicated that 
this occurred while they were serving in Vietnam at Camp 
Towne with "HQ 4th Bn, 60th artillery."  There is no 
indication in the record that the RO has attempted to verify 
this stressor.  However, the veteran was not in Vietnam in 
1966.  His personnel records show he was there from February 
1967 to February 1968.

As noted above, the veteran has also asserted that he was 
harassed by his drill sergeants in service.  It is unclear if 
he is alleging that this constituted a personal assault.  In 
this regard, the Board points out that when a veteran states 
that PTSD is the result of a personal assault in service, the 
regulations require that the VA comply with certain 
procedures before such a claim may be denied.  See 38 C.F.R. 
§ 3.304(f)(3) (2006).  There is no indication in the record 
that the veteran has been provided the appropriate notice.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the veteran 
and ask him to provide as much detail as 
possible regarding the alleged stressful 
incidents, including the one in which the 
guard tower collapsed.  He should 
indicate the unit to which he was 
assigned at that time, and clarify the 
date and location of the incident.  He 
should also be asked to provide specific 
details of any other claimed stressful 
events during service, such as dates 
within a two month time frame, places, 
detailed descriptions of the events, his 
service unit at the time any incident 
occurred, duty assignments, and the 
names, ranks, unit of assignment and any 
other identifying information concerning 
any OTHER individuals involved in the 
events.  The veteran should be told that 
the information is necessary to obtain 
supportive evidence of the alleged 
stressful events and that failure to 
respond may result in adverse action.

2.  The RO/AMC should advise the veteran 
of the types of information to submit to 
support his claimed in-service assault in 
accordance with 38 C.F.R. § 3.304(f)(3).  

3.  The RO/AMC should attempt to verify 
through official channels the veteran's 
claimed stressor regarding the collapse 
of the guard tower and any other 
stressors for which sufficient 
information is provided.

4.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran.

5.  If, and only if, a stressor is 
verified following the receipt of 
additional evidence, the veteran should 
then be afforded a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disability.  
The examiner should state whether he has 
PTSD and, if so, whether it is due to the 
verified in-service trauma.  All 
necessary tests should be performed.  The 
rationale for all opinions expressed must 
be set forth.  The claims folder should 
be made available to and reviewed by 
examiner in conjunction with the 
examination.

6.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


